70 F.3d 120
76 A.F.T.R.2d 95-7446
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William KURNIK;  Nancy Kurnik, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-70328.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 24, 1995.*Decided Nov. 3, 1995.

Before:  BEEZER, THOMPSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
William and Nancy Kurnik appeal pro se the tax court's dismissal for failure to state a claim upon which relief may be granted of their petition for redetermination of federal income tax deficiencies for the 1985-89 tax years.  We have jurisdiction pursuant to 26 U.S.C. Sec. 7482, and we affirm.


3
The Kurniks contend that their income for the relevant years is not taxable as "wages" within the meaning of the Internal Revenue Code, because the Code fails to consider the fair market value of the basis of their labor as a gift from their creator, and the Kurniks can show that their basis in their labor is equal to the amount of income received.  The tax court properly rejected this frivolous contention.  See Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir.1986);  Olson v. United States, 760 F.2d 1003, 1005 (9th Cir.1985).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3